UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
_________________________________
                                  )
TED DAWKINS,                      )
                                  )
                 Plaintiff,       )
      v.                          )       Civil Action No. 14-2128 (BAH)
                                  )
UNITED STATES ATTORNEY,           )
                                  )
                 Defendant.       )
_________________________________ )

                                  MEMORANDUM OPINION

       This matter is before the Court on Defendant’s Motion to Dismiss Complaint (ECF No.

4) filed on behalf of the United States Attorney. In its December 23, 2014 Order (ECF No. 5),

the Court advised plaintiff of his obligations under the Federal Rules of Civil Procedure and the

local rules of this Court to respond to the motion, and specifically warned plaintiff that, if he did

not respond to the motion by January 23, 2015, the Court would treat the motion as conceded.

To date, plaintiff neither has filed an opposition to the motion, nor has requested more time to

file his opposition, nor has advised the Court of any change of address. The Court, therefore,

will treat the motion as conceded and will dismiss this action. See Local Civil Rule 7(b)

(“Within 14 days of the date of service or at such other time as the Court may direct, an opposing

party shall serve and file a memorandum of points and authorities in opposition to the motion. If

such a memorandum is not filed within the prescribed time, the Court may treat the motion as

conceded.”); see also Wannall v. Honeywell, Inc., 2014 U.S. App. LEXIS 24547, 5-6 (D.C. Cir.

Dec. 30, 2014) (“Where the district court relies on the absence of a response as a basis for

treating [a] motion as conceded, we honor its enforcement of the rule.”) (quoting Twelve John


                                                  1
Does v. Dist. of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (citing predecessor to Local Rule

7(b))); FDIC v. Bender, 127 F.3d 58, 67 (D.C. Cir. 1997) (noting purpose of the predecessor to

current rule is to “is to assist the district court in maintaining docket control and deciding

motions . . . efficiently and effectively.”).

        An Order is issued separately.




DATE: February 13, 2015                                   /s/   Beryl A. Howell
                                                          BERYL A. HOWELL
                                                          United States District Judge




                                                  2